It having been brought to the attention of the court that in a suit pending in the United States District Court for the Eastern District of Texas, in Cause No. 3589-Law, styled Shell Petroleum Corporation, v. R. M. Wood et al., a plea in abatement has been filed, predicated upon the assertion that the judgment of this court adjudicates issues affecting the title to the property upon which the Railroad Commission's order herein involved, granted a permit to drill an oil well as an exception to Rule 37, this order is entered for the purpose of defining the scope of our said adjudication.
It is thereupon ordered that the question of the title to said land was not involved in this cause, either in the trial court or in this court, and the judgments of the trial court and of this court in no way adjudicated or attempted to adjudicate such title. The only issue involved in this cause in so far as the title was concerned was whether a bona fide dispute as to title within the meaning of that term as construed by this court for the purpose of determining the jurisdiction of the Railroad Commission was presented by the record as made in the trial court. We held, and now hold that such record did not show the existence of such bona fide dispute as to said title. This was, and is the extent of this court's adjudication. *Page 598